Citation Nr: 1613639	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of right ankle sprains.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2013, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2015, the Board remanded this issue for a VA examination.  The appeal has been returned to the Board for further adjudication.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The competent and probative evidence of record fails to establish that the Veteran has a current right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated July 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in September 2009 and March 2015, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has a current right ankle disability that began in service.  The Veteran's service treatment records (STR's) show that he sprained his right ankle on two separate occasions.  An August 2007 treatment note reflects that the Veteran reported that a tow bar fell on his right knee and he twisted his ankle.  The note stated that the Veteran did not have a fracture but a sprained ankle.  Treatment notes from August through September reflect that the Veteran received physical therapy for his right ankle sprain.  In March 2008, the Veteran reported that he rolled his ankle while running.  He was assessed with a right ankle sprain, given an ankle brace, put on an appropriate profile, and was given a physical therapy consult to stretch and strengthen the musculature.  A March 2008 x-ray of the right ankle revealed that multiple images of the ankle demonstrated normal bone mineralization and alignment.  The overlaying soft tissues were swollen.  The Veteran received physical therapy throughout May 2008 for his ankle sprain and no further treatment is noted.  

VA treatment notes show that at a September 2009 VA general examination, the Veteran reported that he sprained his ankle twice on active duty.  X-ray of the right ankle revealed there was no fracture or dislocation, and the ankle mortise was preserved.  The x-ray showed a heel spur but no chronic right ankle condition was diagnosed.  

At the November 2013 Board hearing, the Veteran testified that since the injuries in service his right ankle has been weaker, is sore during cold weather, and asserted that his ankle was unstable.  The Veteran also stated that he wore a brace when he played golf to prevent the ankle from swelling.  

At a March 2015 VA examination, the Veteran reported that he first injured his ankle when it got pinned by a tow bar.  The Veteran stated that x-rays did not show a fracture and he was given a brace and crutches, put on light duty, and received physical therapy.  The Veteran reported that he stopped wearing the brace when his ankle got better.  He stated that he injured the right ankle again while running during physical training.  The Veteran stated that he was again given crutches and a brace, and attended physical therapy.  He reported that he continues to wear a brace when he plays basketball, otherwise his right ankle swell if he rolls it.  The Veteran stated that the left ankle does not swell if it is rolled.  He also reported that his right ankle hurts after walking on uneven surfaces, and gets puffy and hurts after prolonged standing.  On examination, the Veteran had full range of motion, with no objective evidence of painful motion.  As for joint instability, the examiner found no laxity on either the anterior drawer or talar tilt tests.  The VA examiner found the Veteran to have no functional loss for either the right or left lower extremity.  Diagnostic testing was performed, and the results showed no abnormal findings of the right ankle.  The VA examiner stated there is no diagnosis of a current right ankle condition, and added that the Veteran was not wearing a right ankle brace and was walking briskly with a normal gait.  

In this case, the Board has considered and found credible the Veteran's reports of bilateral ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that there is no current right ankle disability.

The September 2009 and March 2015 VA examiners found no evidence of a current right ankle disability and the Veteran has not had an ankle disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of right ankle sprains is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


